Citation Nr: 9904277	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-25 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependent's Educational Assistance under 
38 U.S.C.A. § Chapter 35.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to September 
1969 and from September 1969 to September 1973.  He died on 
November [redacted], 1995.  During his lifetime, service 
connection was in effect for a pungi stick wound of the left 
calf with operated and repaired popliteal artery and vein and 
a 10 percent evaluation was assigned.  Service connection was 
also in effect for a fracture of the proximal phalanx of the 
right thumb and a noncompensable evaluation was assigned.  The 
appellant is the spouse of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Houston, Texas, Regional Office (RO).  


FINDINGS OF FACT

1.  The immediate causae of the veteran's death on 
February [redacted], 1995 was vasomotor instability due to 
brain stem herniation due to right intracerebral bleed due 
to hypertension.

2.  At the time of the veteran's death, service connection 
was in effect for a pungi stick wound of the left calf with 
operated and repaired popliteal artery and vein, which was 
assigned a 10 percent evaluation, and for a fracture of the 
proximal phalanx of the right thumb, which was assigned a 
noncompensable evaluation. 

3.  Competent evidence tending to link the veteran's cause of 
death to service or tending to show that the veteran's 
service-connected disabilities caused or contributed to the 
veteran's cause of death has not been presented.  

CONCLUSIONS OF LAW

1.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for eligibility for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35 have not been met.  
38 C.F.R. § 3.807 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

Pertinent Law and Regulations

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (1998).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  A contributory cause of death is 
inherently one not related to the principal cause.  Id.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  Id.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

In order to establish service connection for a disability, 
the facts, as shown by evidence, must demonstrate that a 
disease or injury resulting in current disability was 
incurred during service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

In addition, the veteran served continuously for ninety (90) 
or more days during a period of war, therefore, if a 
cardiovascular-renal disease became manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 and Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998). 

An appellant claiming entitlement to VA benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court of 
Veterans Appeals (the Court) has defined "well-grounded 
claim" as a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Id.  A claim must 
be more than just an allegation; a claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  If a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14 (1993).  A not well-grounded 
claim must be denied.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).  If the initial burden of presenting evidence of a 
well-grounded claim is not met, the VA does not have a duty 
to assist the appellant further in the development of the 
claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81-82.

The Court has emphasized that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability in the form of a medical diagnosis, of incurrence 
or aggravation of a disease or injury in service in the form 
of lay or medical evidence, and of a nexus between the in-
service injury or disease and the current disability in the 
form of medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. §5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  
                                                         
Analysis

The appellant asserts that the veteran's death was caused by 
his service-connected pungi stick wound of the left calf with 
an operated and repaired popliteal artery and vein. 

A copy of the veteran's death certificate indicates that he 
died on November [redacted], 1995, at age 46.  The immediate 
cause of death was listed as vasomotor instability due to 
brain stem herniation due to right intracerebral bleed due to 
hypertension.  An autopsy was not performed.  At the time of 
the veteran's death, service connection was in effect for 
pungi stick wound of the left calf with operated and repaired 
popliteal artery and vein, which was assigned a 10 percent 
evaluation, and for a fracture of the proximal phalanx of the 
right thumb which was assigned a noncompensable evaluation. 
 
The appellant has not submitted competent evidence showing 
that hypertension, the underlying cause of the veteran's 
death, was incurred in service.  Service medical records do 
not reflect a diagnosis of hypertension or other 
cardiovascular disorder.  An enlistment examination report 
dated in June 1967 reflects a blood pressure  reading of 
138/90.  Service medical records, dated in February 1969, 
indicate that the veteran's blood pressure was recorded as 
140/88, 150/90 in the right arm, and 154/90 in the left arm.  
A March 1969 clinical record indicates that the veteran's 
blood pressure was recorded as 140/100.  However, upon 
separation examination in September 1973, examination of the 
veteran's heart was normal.  His blood pressure was listed as 
136/84.  The separation examination report is silent for a 
diagnosis of hypertension.  

There is no evidence showing that hypertension was diagnosed 
within one year of the veteran's separation from service in 
September 1969.  A January 1974 VA examination report 
indicates that the veteran's blood pressure was recorded as 
150/90, but the examination report is silent for a diagnosis 
of hypertension.  Examination of the cardiovascular system 
was normal.  

The evidence of record shows that the hypertension was first 
diagnosed in October 1983.  VA treatment records, dated in 
October 1983, indicate that the assessment was hypertension, 
probably essential.  At that time, the veteran indicated that 
he was told he had high blood pressure in 1979 (about 6 years 
after service discharge).  The veteran was placed on 
medication to control the hypertension.  VA treatment 
records, dated from 1984 to 1994, show that the veteran was 
continued on hypertension medication.  The VA examination 
report, treatment records, and hospitalization records do not 
medically relate the veteran's hypertension to his period of 
service. 

The appellant has not submitted competent evidence that 
medically relates the veteran's cause of death to the 
service-connected pungi stick wound of the left calf with 
operated and repaired popliteal artery and vein.  The VA 
treatment records, hospitalization records, and examination 
reports do not provide a medical nexus between the veteran's 
cause of death and the service-connected disability. 

The appellant asserts that the service-connected pungi stick 
wound of the left calf with a repaired popliteal artery and 
vein caused an impairment in the veteran's blood circulation, 
and this ultimately caused his death.  Although the appellant 
is competent to provide an account of the veteran's symptoms, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge."  Esparto v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant herself does not possess 
the technical or specialized knowledge to provide a probative 
conclusion with respect to the issue of whether the veteran's 
service-connected left leg disability caused the veteran's 
hypertension and his death.  See Espiritu, supra.  The 
appellant has not submitted any other competent medical 
evidence to support her allegations.  The Board points out 
that lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded.  See Grottveit v. 
Brown, 5 Vet. App. at 93.  

The appellant stated that a physician had told the veteran 
that he had circulation complications in 1995.  The Board 
finds that the evidence of record does not suggest that such 
records would render the appellant's claim well grounded.  
The Board notes that the evidence of record already 
establishes that the service-connected pungi stick wound of 
the left calf affected the popliteal vein and artery in the 
veteran's left leg and that the veteran was occasionally 
treated for left leg pain and swelling.  However, as noted 
above, there is no competent evidence of record that 
establishes a nexus between the service-connected left leg 
disability and the veteran's cause of death.  The appellant 
has not indicated that the records in question would 
establish such nexus.  Thus, the Board finds that the VA has 
no duty to obtain such records.   

Accordingly, as there is no competent evidence establishing 
medical causation between the veteran's cause of death and 
his period of service or his service-connected disabilities, 
the appellant's claim is implausible and not well-grounded.  
Therefore, as a matter of law, the claim must be denied.  
38 U.S.C.A. § 5107(a). 

Entitlement to Educational Benefits

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, the child or surviving spouse of a 
veteran will have basic eligibility for benefits if the 
veteran was discharged from service under other than 
dishonorable, or died in service; and has a permanent total 
service-connected disability or a permanent total service-
connected disability was in existence at the date of the 
veteran's death; or the veteran died as a result of a 
service-connected disability.  38 C.F.R. § 3.807(a) (1998).  

In this case, the evidence of record shows that at the time 
of the veteran's death, he did not have a permanent total 
service-connected disability.  The record shows that service 
connection was in effect for a pungi stick wound of the left 
calf with operated and repaired popliteal artery and vein, 
which was assigned a 10 percent evaluation, and a fracture of 
the proximal phalanx of the right thumb which was assigned a 
noncompensable evaluation.  Furthermore, as discussed above, 
a service-connected disability did not cause the veteran's 
death.  Accordingly, the Board finds that the appellant has 
not met the conditions for eligibility for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35.  38 
U.S.C.A. §5107; 38 C.F.R. § 3.807. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to dependents' educational assistance under 
38 U.S.C.A. Chapter 35 is denied. 

		
      THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

